Citation Nr: 1236970	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-23 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, including  depression and anxiety, to include as secondary to service-connected degenerative changes of the left foot and ankle.

3.  Entitlement to service connection for left knee arthralgia, to include as secondary to service-connected degenerative changes of the left foot and ankle.

4.  Entitlement to service connection for a left hip condition, to include as secondary to service-connected degenerative changes of the left foot and ankle.

5.  Entitlement to service connection for a right knee condition, to include as secondary to service-connected degenerative changes of the left foot and ankle.

6.  Entitlement to service connection for a right leg condition, to include as secondary to service-connected degenerative changes of the left foot and ankle.

7.  Entitlement to service connection for a back disability, to include as secondary to service-connected degenerative changes of the left foot and ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to February 1987.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In April 2008, the RO denied entitlement to service connection for a back condition, a right leg condition, and depression.  The Veteran filed a notice of disagreement dated in July 2008, and the RO issued a statement of the case in June 2009.  The Veteran submitted his substantive appeal July 2009.

In June 2009, the RO denied entitlement to service connection for bilateral hand pain and PTSD.  The Veteran filed a notice of disagreement with the PTSD decision (to include other psychiatric claims, including depression and anxiety), but did not disagree with the decision regarding bilateral hand pain.  The RO issued a statement of the case dated in July 2010, and the Veteran submitted a substantive appeal in July 2010.

In September 2010, the RO denied entitlement to service connection for left knee pain.  And in January 2011, the RO denied entitlement to service connection for left knee arthralgia, left hip pain, and right knee pain.  The Veteran filed a notice of disagreement to these decisions in March 2011, and the RO issued a statement of the case dated in September 2011.  The Veteran submitted a substantive appeal in October 2011.

After the RO issued the various statements of the case pertaining to the Veteran's claims, the Veteran continued to submit evidence related to his claims.  This evidence was not accompanied by a waiver of initial RO consideration.  As these claims are being remanded for additional development and adjudication, however, no separate remand for RO review is required in this case.  In this regard, the Board notes that the law requires that the RO initially consider the evidence, re-adjudicate the claim, and issue an appropriate supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

In addition, the Board notes that the Veteran has been diagnosed with PTSD.  The Board notes that the Veteran has also been diagnosed with depression.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection one psychiatric disorder encompasses claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); see also See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, including reference to a specific body part or system or a description of symptoms, as well as the other information of record).  As such, the Board has characterized the acquired psychiatric claim as set forth above.  In this regard, the Board notes that the Veteran has claimed service connection for depression and anxiety as secondary to service-connected left foot and ankle disability.  He has not claimed that PTSD is secondary to a service-connected disability.  Therefore, the PTSD claim has been listed separately.

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the appellant's claim based upon all relevant evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

First, the Board notes that the Veteran's claims file contains a January 2009 VA treatment note that the Veteran was seeking disability benefits from the Social Security Administration.  The Veteran's claims file, however, does not contain records related to such claim or related award.  As records related to any Social Security Administration disability claim or award may be relevant to the Veteran's claims, this matter should be remanded and any related records should be associated with the Veteran's claims file.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

With regard to the Veteran's claim of service connection for PTSD, the Board notes that new regulations have been implemented with regard to stressor determinations for PTSD.  Per the new regulations, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  

Thus, the primary effect of the amendment of § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The Veteran has not been provided notice with respect to this regulation.  In this regard, the Board notes that the known nature of the Veteran's service may not make it likely that the amendment of § 3.304(f) will assist him in his claim.  He should nevertheless, however, be afforded proper notice and an opportunity to respond.  The Veteran should also be afforded an additional opportunity to provide detailed information regarding any claimed in service stressors, to include specific names, dates, and locations.  And the Veteran should also be informed that he can submit statements of fellow servicemen, photographs, or other corroborating evidence that may tend to support his stressors.  

Next, the Board notes that the Veteran has been treated at the West Haven VA Medical Center, and the Veteran testified that he is currently receiving treatment there.  Upon remand updated records of the Veteran's treatment at the VA should be associated with the Veteran's claims file and the Veteran should also be afforded an opportunity to submit other relevant records related to his claim.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

In addition, the Board notes that there are some minor Spanish language documents in the claims file that have not been translated.  As this action should have been completed before the case was transferred to the Board, the case must be remanded  for completion of this action.  Furthermore, any additional Spanish language  documents that are received upon remand must be translated prior to the case being returned to the Board.

Finally, the Board finds that, should additional medical or other evidence be associated with the Veteran's claims file that tends to indicate that any of the Veteran's claimed disabilities have diagnoses and there is some indication that any of these conditions is related to the Veteran's military service or a service-connected disability, the Veteran should then be scheduled for a VA examination in connection with such claims.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the translation of all Spanish language documents currently contained in the claims file, including but not limited to those marked with paper clips and tabs, as well as any further Spanish language  documents that may be received upon remand.  The translation  should be certified.

2.  Send the Veteran full VCAA-compliant notice as to the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This should include VCAA-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f) pertaining to verification of in-service stressors for a service connection claim for PTSD, effective July 13, 2010.  

3.  Take appropriate steps to contact the Veteran and request that he identify all non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

4.  Request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran 
should be informed in writing.

5.  Contact the Veteran and advise him to specify and submit any information or evidence potentially corroborative of any claimed in-service stressors.  The Veteran should be told to be as specific as possible with respect to names, dates, locations, and units involved.  In doing so, the RO/AMC should notify the Veteran that he may submit lay statements and/or buddy statements from fellow servicemen or people who knew him during this period and could verify his report, and photos, contemporaneous letters, or other information that may corroborate his statements.  

Review the file and prepare a summary of all claimed and verifiable stressors.  If appropriate, this summary, and all associated documents, should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC).  The RO must request that the JSRRC provide information which might corroborate the alleged stressors.  The RO must associate any response and/or additional records with the claims file.

6.  If, after all further development is completed, the record indicates that the Veteran has been diagnosed with any of his claimed disabilities, and if the evidence indicates that any of these conditions is related to the Veteran's military service, as service-connected disability, or in the case of PTSD either fear of hostile military or terrorist activity or a verified in service stressor, schedule the Veteran for a comprehensive VA examination to determine the existence and etiologies of the Veteran's claimed disabilities.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any current disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  For any psychiatric disability, a multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  

a) The examiner should first determine whether the Veteran currently has an acquired psychiatric disorder, to include PTSD, according to the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  

If the Veteran is diagnosed with PTSD, the examiner should specify any stressor(s) that provide the basis of the diagnosis.  

The examiner should also determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the  event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

b)  For any other psychiatric diagnosis, the examiner is requested to render an opinion as to the following:

Does the Veteran have a psychiatric disorder other than PTSD?  If so, state the diagnosis or diagnoses. 

If the examiner finds that the Veteran has a diagnosed psychiatric disorder other than PTSD, did such disorder have its onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's military service?  Was the condition caused by or secondary to the Veteran's service-connected degenerative changes of the left foot and ankle?  

c)   Does the Veteran have disabilities of the left knee, left hip, right knee, right leg, and/or back?  If so, state the diagnosis or diagnoses. 

If the examiner finds that the Veteran has any of these conditions, did such disorders have their onset during active duty, within one year of active duty, or are these conditions otherwise related to the Veteran's military service?  Were any of these conditions caused by or secondary to the Veteran's service-connected degenerative changes of the left foot and ankle?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  

A complete rationale for all opinions is requested.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

7.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.  Prior to returning the case to the Board, any Spanish language documents in the claims file should be translated into English, and the translations should be associated with the original documents.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


